772 F.2d 137
Isiah Carl GREEN, Plaintiff-Appellant,v.Dan V. McKASKLE, Acting Director, Texas Department ofCorrections, et al., Defendants-Appellees.
No. 84-2172.
United States Court of Appeals,Fifth Circuit.
Sept. 17, 1985.

Charles Dewey Cole, Jr., New York City, for plaintiff-appellant.
Jim Mattox, Atty. Gen., Adrian L. Young, Asst. Atty. Gen., Austin, Tex., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Texas, James DeAnda, Judge.
(Opinion August 26, 1985, 5 Cir., 1985, 770 F.2d 445)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.